Citation Nr: 1117682	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-29 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for a lumbar spine disability. 

2.  Entitlement to an increased rating for degenerative arthritis in the left knee.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The July 2007 rating decision implemented a June 2007 decision in which the Board granted service connection for a lumbar spine disorder.  The Veteran appealed to the Board the initial 10 percent rating assigned by the RO in the July 2007 decision.  During the pendency of the appeal, the RO awarded additional separate 10 percent ratings for lumbar-related radiculopathy in each lower extremity, effective March 5, 2009.     

The October 2009 rating decision denied the Veteran's claim of entitlement to a rating in excess of 30 percent for a left knee disability, and the claim for a TDIU.  The Veteran also appealed those findings to the Board.  

At his November 2010 hearing before the Board, the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of the RO's consideration of that evidence in the first instance.  Accordingly, a remand to the RO for consideration of this evidence is unnecessary, and the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issues regarding entitlement to an increased rating for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability (degenerative disc disease with radiculopathy) has been manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological symptomatology, with little intermittent relief.  

2.  The Veteran's low back disability has been productive of moderate orthopedic impairment in the lower back; flexion has been limited at most to 80 degrees, extension to 20 degrees, bilateral lateral bending to 15 degrees, and bilateral lateral rotation to 30 degrees.  Ankylosis has not been shown.  

3.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for a lumbar spine disability (intervertebral disc syndrome with bilateral lower extremity radiculopathy) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5243 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA associated with the claims file the Veteran's service treatment records, a private medical report, records from the Social Security Administration (SSA), and VA treatment records.  VA also afforded the Veteran examinations with respect to his increased rating claim in April 2008 and September 2009.  There is no evidence that there has been a change in the service-connected disability since the last examination.  Accordingly, a remand for more recent examination is not necessary.  38 C.F.R. § 3.327(a) (2010).   

The April 2008 and September 2009 reports of VA examination are thorough and supported by the outpatient treatment records.  The examinations in this case are thus adequate bases upon which to make a decision.  

The Veteran has not indicated that he has received any treatment aside from that which is already of record.  The Board thus concludes that there are no additional treatment records outstanding.  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Traumatic arthritis is rated using DC 5010, which directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  
A.  Lumbar Spine

On July 8, 2002, the Veteran filed his original claim for service connection for a lumbar spine disorder.  The RO denied the Veteran's claim in a September 2003 rating decision, which the Veteran appealed to the Board.  The Board granted the Veteran's claim in June 2007.  The Veteran then appealed the 10 percent rating assigned in the July 2007 rating decision that implemented the Board's grant.  As such, the Veteran's original claim is still on appeal.  See Fenderson, supra.  

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  The Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  It warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  Since DC 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).
 
The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The orthopedic manifestations of the Veteran's lumbar spine disability have been rated as 10 percent disabling under the diagnostic code pertaining to intervertebral disc syndrome, effective the date of his original claim on July 8, 2002.  In May 2010, the RO assigned separate ratings for the neurological manifestations associated with the lumbar spine disorder.  Effective March 5, 2009, separate 10 percent ratings have been assigned for radiculopathy in each lower extremity secondary to lumbar degenerative disc disease.   

In this decision, the Board will address whether a rating in excess of 10 percent is warranted prior to March 5, 2009, and whether a rating in excess of the 3 separate 10 percent ratings assigned for orthopedic and neurological symptomatology has been warranted since March 5, 2009.  Again, the Board will assess the older and newer regulations in its determination here.  

The evidence of record dated since July 2002 consists of lay statements from the Veteran and his spouse, VA treatment records dated between July 2002 and November 2010, VA compensation examination reports dated in September 2003, April 2008, and September 2009, a private medical report dated in April 2009, and records from the SSA reflecting the award of disability benefits to the Veteran for lower spine degenerative disc disease and osteoarthritis.  Based on this evidence, the Board finds that a 60 percent rating has been warranted in this matter, effective the date of the Veteran's claim for service connection on July 8, 2002.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The evidence shows that during the entire pendency of the appeal the Veteran has experienced pronounced intervertebral disc syndrome (IDS) with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2001).  See also Fenderson and Kuzma, both supra.  

The lay evidence of record has demonstrated that the Veteran's IDS symptomatology has been pronounced since July 2002.  The Board recognizes that lay persons are not competent to offer an opinion on medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  However, laypersons are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the statements of the Veteran and his spouse may be of probative value in a matter such as this, where the severity of symptoms is controlling of the level of rating that is warranted.  

In his claim in July 2002, the Veteran complained of having "sharp pain" in his left hip, and "continual pain" in his right lower back.  The Veteran reiterated his complaints of hip and back pain in February, April, and June 2003 statements of record.  

In October 2003, the Veteran stated "I had extreme left hip pain for four years with only minor flare ups and pain in the lower right back."  He stated that, over the previous three years, the pain in each area had worsened.  The Veteran also referred to VA treatment records of evidence dated in the late 1990s which substantiate his complaints of left hip pain several years earlier.  In March 2008, the Veteran described his pain as "extensive" and "continues every day now."  

In several statements dated between September 2008 and September 2010, the Veteran asserted that he was continually "incapacitated from any outside employment since 2000" and that "even with pain suppression drugs ... can only tolerate a couple hours of continuous sitting and absolutely no standing."  The Veteran described radicular pain involving "nerves running to the tips of my toes."  In statements dated between 2008 and 2010, he continued to assert disability from severe back, hip, and leg pain, and reiterated his inability to function in daily activities due to the pain.

The Board also notes the lay testimony of the Veteran provided in Board hearings dated in April 2007 and November 2010.  In each, the Veteran described intense pain in his left hip and lower back area, and the limiting effect the pain had on his motion.  

The Board has also reviewed the lay statements of record from the Veteran's spouse.  In a letter dated in May 2008, the Veteran's spouse indicated that the Veteran could not walk for extended periods, sit for more than a few minutes, climb a ladder, lie in bed for more than 30 minutes, or drive long distances.  She partly attributed the Veteran's limitations to "intense" hip, leg, and back pain.  She reinforced her comments in the November 2010 hearing  before the Board.  

The Board finds that the medical evidence of record dated from July 2002 also supports the finding here that the Veteran's IDS has been pronounced.  See 38 C.F.R. § 4.71a, DC 5293 (2001).  

VA treatment records dated from July 2002 until November 2010 note complaints of left hip and lower back pain, and diagnoses of degenerative disc disease of the lumbar spine.  Beginning in January 2007, these records also note a diagnosis of peripheral neuropathy.  January 2008 VA records note magnetic resonance imaging which showed broad-based disc osteophyte at L5-S1 with central annular tear.  The report noted moderate bilateral foraminal narrowing.  The noted impression was multi-level degenerative findings with canal and foraminal narrowing.  Records from 2009 until November 2010 note steroid injections, and the use of pain medication, for treatment of back pain.   

Collectively, the findings in the three VA compensation examination reports preponderate in the Veteran's favor.    

The September 2003 VA compensation examiner noted the Veteran's complaints of pain and limitation, including complaints of radiculopathy into the left buttocks area.  The examiner noted x-ray evidence of record that found no pathology in the Veteran's left hip, despite the Veteran's complaints of left hip pain.  On examination, the examiner noted no loss of range of motion in the left hip, and found the left hip "entirely within normal limits."  In the lower back, the examiner noted range of motion of 80 degrees flexion, 30 degrees extension, and 35 degrees bilateral "bending."  The Veteran could stand on his heels and toes "okay."  He noted good extension of power in the ankles, no numbness in the lower extremities, and a level pelvic crest with only minimal discomfort on palpation.  The examiner found no loss of range of motion in the lower back, no incoordination, no weakness, and no fatigue.  But the examiner did note x-ray evidence of severe loss of intervertebral disc space "between the L4-L5 and L5-S1 area and multiple osteophytes seen in the entire lumbar spine and lower thoracic spine."  The examiner characterized the Veteran's lower spine disorder as "diffuse degenerative arthritic disease[.]"  In closing, the examiner attributed the Veteran's complaints of left hip pain to, "the trochanteric area and actually it is referred pain from the back and not intrinsic pain secondary to any problem with the hip."  

The April 2008 VA compensation examiner's findings were not as favorable to the Veteran, and were in contrast to the preponderance of the medical and lay evidence of record.  In his report, this examiner noted no complaints of bladder or bowel problems.  He did note complaints of stiffness, weakness, spasms, fatigue, and constant pain with radiculopathy into both legs.  The examiner noted that the Veteran used two crutches.  But the examiner also noted that there was no evidence of incapacitating episodes in the previous 12-month period.  On examination, the examiner noted active movement against full resistance in the hips, ankles, and toes.  The examiner noted normal muscle tone, no atrophy, some complaints of impaired sensation in the lower extremities that the examiner found "not consistent with a dermatomal distribution."  The examiner noted normal ankle jerk, and found no evidence of ankylosis.  On range of motion testing the examiner noted 90 degrees flexion without pain or loss of motion on repetition, 30 degrees extension with pain at 25 to 30 degrees and pain after repetitive use, 20 degrees lateral flexion bilaterally with pain at 15 degrees and after repetitive use, and 30 degrees lateral rotation bilaterally without pain or loss of motion on repetitive use.  The examiner noted positive Lasegue's sign bilaterally.  The examiner noted the January 2008 MRI showing multilevel degenerative findings with canal and foraminal narrowing.  And the examiner noted April 2008 EMG findings of no "evidence of acute lumbar or sacral radiculopathy."  In closing, this examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, with no objective evidence of radiculopathy.  

However, the September 2009 VA compensation examiner detailed the pronounced nature of the Veteran's symptomatology.  Initially, the examiner reviewed the Veteran's complaints of pain and limitation in his lower back, hip, and legs.  The examiner reviewed the Veteran's complaints of radiculopathy into his legs.  He noted the Veteran's assertion that his disability interfered with his employability, sleeping, housework, and recreational activities.  This examiner noted an antalgic gait and an abnormal shoe-wear pattern.  The examiner noted no abnormal movement, guarding of movement, or instability in the hip.  But the examiner noted painful motion in the hip.  And the examiner noted exquisite tenderness to palpation at the greater trochanter in the hips bilaterally.  The examiner diagnosed the Veteran with bilateral trochanteric bursitis and iliotibial band syndrome in the hips.  With regard to the back, the examiner indicated no incapacitating episodes in the previous 12-month period.  The examiner indicated a "flattening" of the lumbar spine, and tenderness to palpation over the lower back area.  The examiner noted full muscle strength in the lower muscles.  The examiner noted diminished sensation to light touch in the first and second toes bilaterally.  The examiner noted a negative Lasegue's test bilaterally.  The examiner noted muscle stretch reflexes to be normal bilaterally, and noted downgoing Babinski responses.  And the examiner noted significant range of motion of 80 degrees flexion with pain at the end of the motion, 20 degrees extension with pain at 10 degrees, 80 degrees bilateral rotation without pain, and 15 degrees bilateral lateral flexion with pain from 10 degrees.  On repetitive testing, the examiner noted no additional limitation due to painful motion, fatigue, weakness, or incoordination.  He noted that range of motion values were unchanged from baseline testing.  The examiner also noted no current flare ups.  

This examiner also noted an April 2009 MRI which indicated multilevel degenerative changes with canal and foraminal narrowing.  Though the examiner noted an EMG of the bilateral lower extremities that was normal, he nevertheless stated that a normal EMG does not rule out the radiculopathy as there is not a high sensitivity in that test.  The examiner noted the Veteran's lumbar degenerative disk disease, lumbar spondylosis, and lumbar radiculopathy to the bilateral lower extremities.  And the examiner stated that annular tears - noted in the MRI findings - serve as a source of leakage of contents of the nucleus propulsive which contains inflammatory chemicals that can cause nerve root irritation without the presence of direct compression.  Finally, the examiner stated that hip bursitis was common for people diagnosed with sacroiliac joint dysfunction.  

The Board also notes a May 2009 private medical report of record that records the Veteran's complaints of pain and limitation.  The report notes the degenerative changes that were evident on radiological testing, and notes severe central stenosis in the lumbar spine.  The examiner noted an antalgic gait.  In the extremities, the examiner noted no cyanosis, erthema, or edema.  He noted +1 pulses that were symmetric in the lower extremities, and found no evidence of arthropathy.  The examiner noted motor function in the bilateral lower extremities as full, and that sensation was intact to light touch.  

Records in the claims file indicate that the Veteran was awarded SSA disability benefits for degenerative disc disease in the lower back.  A report indicates that his disability began in September 2008.  That date is confirmed in a statement from the Veteran in which he indicates that disability associated with his lower back disorder rendered him unemployable in September 2008.  In his application, the Veteran indicated that he received his care solely from VA.  A review of the SSA records shows that the SSA relied on the VA medical evidence included in the claims file for its decision.  

In sum, this evidence approximates the criteria noted under the old diagnostic criteria of DC 5293.  For a 60 percent evaluation under that code provision, the evidence has to establish pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  The evidence clearly demonstrates neuropathy since July 2002.  The Veteran's radiating pain from his back to his hip, and then into his legs has been well established by the lay and medical evidence.  There is also competent evidence of muscle spasm.  And though the evidence does not establish absent ankle jerk, it nevertheless establishes "other neurological findings" that clearly relate to his diseased lumbar disks.  In particular, the Board notes the September 2009 VA examiner's observation that evidence of record suggests that tearing in the Veteran's lower spine area has led to leakage of inflammatory chemicals that cause irritation of nerve roots.  The evidence during the appeal period also indicates that the Veteran has had little intermittent relief from his symptoms.  From several years prior to his July 2002 claim, the Veteran has complained of chronic back pain, and of hip pain which medical evidence eventually characterized as referred pain associated with the Veteran's IDS.  

The Board has reviewed the record to determine whether a rating in excess of 60 percent has been warranted here based on the older and newer criteria.  But it has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5285), complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable in the instant case.

The Board notes that the September 2003 revision to the IDS code stated that IDS (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and neurological manifestations means orthopedic and neurological signs and symptoms resulting from IDS that are present constantly, or nearly so.  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurological disabilities are rated separately using criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, Notes 1, 2 (2003-04)

A 60 percent rating, however, is also the maximum available rating for IDS based upon incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Accordingly, although the evidence of record demonstrates that the Veteran also meets the criteria for a 60 percent rating based upon incapacitating episodes, see July 2010 VA clinical records instructing the Veteran to rest during flare ups and the Veteran's November 2010 testimony regarding prescribed bed rest, the Veteran is not entitled to a rating in excess of 60 percent under the criteria pertaining to incapacitating episodes.  Therefore, it is necessary to determine whether after September 26, 2003, the Veteran may be entitled to a higher rating if chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, the Veteran's September 2003, April 2008, and September 2009 reports of VA examination show flexion limited at most to 80 degrees, extension to 20 degrees, bilateral lateral bending to 15 degrees, and bilateral lateral rotation to 30 degrees.  This limitation would not be characterized as severe, and would not warrant a rating of 40 percent under the general rating formula.  Despite his pronounced symptomatology, the Veteran has retained significant range of motion, perhaps as a result of his use of pain medication.  The Board would characterize his limitation of motion as moderate.  The requirements for a higher rating under the general rating formula - unfavorable ankylosis of either the thoracolumbar spine or the entire spine - are neither contended nor shown, moreover.  38 C.F.R. § 4.71a, DC 5293 (2002).  As such, the maximum rating for orthopedic manifestations would have been 20 percent under the general rating formula.  

Turning next to the neurological manifestations, the Board notes that, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

As detailed above, the medical evidence dated from July 2002 reflects the Veteran's complaints of chronic neurological symptoms into his hip and lower extremities.  In his statements, and in the records and reports, it is repeatedly indicated that the Veteran has experienced chronic and painful radiculopathy as a result of his disorder.  However, the symptoms are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is no more than moderate in degree.  There is no evidence of record of muscle atrophy, of trophic changes, of ankle drop, of foot dangling, or of knee weakening due to the radiculopathy.  The medical evidence indicates normal muscle strength, normal reflexes, and normal sensory responses, with the exception of a finding by the September 2009 VA examiner that the sensation to light touch in the first and second toes bilaterally was impaired.  Indeed, the record lacks evidence of any organic changes resulting from the lower spinal disorder.  As such, the Board finds that the Veteran's neurological manifestations warrant no more than 20 percent ratings under DC 8520, which provides a 20 percent rating for moderate incomplete paralysis.  

Having determined that the Veteran is not entitled to ratings in excess of 20 percent under DC 8520, the final remaining question before the Board is whether as of the effective date of the 2003 regulation amendments, the Veteran's combined disability rating would be higher when his disability is rated under Diagnostic Code 5243, than it is under the old diagnostic criteria of DC 5293 (a single 60 percent rating). 

By this decision, the Veteran has been assigned a disability rating of 60 percent for IDS under the rating criteria in effect prior to September 2002.  The question before the Board, then, is whether the Veteran would be entitled to a rating higher than 60 percent if he is assigned separate ratings for his neurological and orthopedic manifestations.  Taking into consideration the bilateral factor, the Board concludes that a 20 percent rating under DC 5243, and separate 20 percent ratings under DC 8520 do not provide for a greater combined disability rating than the single 60 percent rating under the old DC 5293.  38 C.F.R. §§ 4.25, 4.26 (2010).  

As the diagnostic criteria currently in effect does not provide for a more favorable disability rating for the Veteran's low back disability, the Board finds the 60 percent rating already recognized under the older criteria applicable throughout the appeal period.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

In sum, a 60 percent rating has been warranted in this matter, effective the date of the Veteran's claim on July 8, 2002.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Based on the evidence, an additional increase would be unwarranted under that authority.  The VA reports of examination of record indicate that repetitive testing did not show additional limitation as a result of painful motion, fatigue, weakness, or incoordination.  These reports did not indicate the presence of flare ups either.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the evidence does not show that flare-ups result in any disability equivalent to ankylosis such that a higher orthopedic rating would be warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The service-connected lumbar spine disability manifests with pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological symptoms, with little intermittent relief.  Flexion has been limited at most to 80 degrees, extension to 20 degrees, bilateral lateral bending to 15 degrees, and bilateral lateral rotation to 30 degrees.  As discussed in the preceding section, these symptoms are contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that from July 8, 2002, the Veteran has been entitled to a 60 percent disability rating, but no more, under the old diagnostic criteria of DC 5293.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective July 8, 2002, an increased initial rating of 60 percent is granted for a lumbar spine disability.  

REMAND

Additional development is needed prior to further disposition of the claims of entitlement to a rating higher than 30 percent for a left knee disability, and for a TDIU rating.

During the hearing before the Board, the Veteran indicated that he would undergo total knee replacement surgery in January 2011.  Moreover, the Veteran has contended that his knee has worsened since his most recent VA compensation examination in September 2009.  To accurately assess the Veteran's current level of disability, any records pertaining to such surgery should be included in the record, and the Veteran should undergo an additional VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  

Next, TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran's claim for a TDIU rating was denied in an October 2009 rating decision.  At the time that decision was rendered, the Veteran did not meet the schedular criteria for a TDIU rating.  By this decision, however, the Board granted a 60 percent disability rating for the Veteran's lumbar spine disability, by virtue of which the Veteran now meets the schedular criteria for a TDIU rating.

Because the Veteran explicitly contends that he is unable to work as a result of his service-connected disabilities, and he currently meets the schedular criteria for a TDIU rating, the Board finds that a remand is warranted to address the claim of entitlement to a TDIU rating.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

A VA examiner has not yet been asked to render an opinion as to the effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  In light of this, and because it appears that the Veteran is not currently working, the prudent and thorough course of action is to afford the Veteran an examination on remand to ascertain the impact of his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Any records relating to left knee surgery in January 2011, along with any other records relevant to the Veteran's left knee, should be included in the claims file.  

2.  The Veteran should then be scheduled for a VA orthopedic examination to determine the current severity of his left knee disability.  The claims folder should be made available to and be reviewed by the examiner, and the examination report should reflect that the claims folder was reviewed.  The examiner's report should include range-of-motion findings and findings as to any weakness, and should set forth all current complaints, findings and diagnoses.  The report should also discuss the presence or absence of pain, as well as functional impairment.  The examiner should specifically opine as to the impact the Veteran's left knee disability has on his employability.  A rationale for all opinions, with citation to relevant medical findings, must be provided.

3.  Schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 
	A) The VA examiner is requested to evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability. 
	B) The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 
	C) If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

4.  Then, readjudicate the claims.  Inform the Veteran of his appeal rights.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


